UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROMIAL MOORE,

                                Plaintiff,
                                                                 20-CV-0073 (CM)
                    -against-
                                                                CIVIL JUDGMENT
N.Y.P.D. D.O.T., et al.,

                                Defendants.

         Pursuant to the order issued February 20, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed prisoner authorization or pay the $400.00

in relevant fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 20, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
